                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION
                      CRIMINAL ACTION NO. 5:07-CR-00050-KDB-DSC-2


    UNITED STATES OF AMERICA,


       v.                                                                 ORDER

    ERIC WILFORD MORRISON,

                    Defendant.


            THIS MATTER is before the Court on Defendant’s pro se motion for compassionate

release and home confinement and appointment of counsel pursuant to 18 U.S.C. § 3582(c)(1)(A),

the First Step Act of 2018, and the Coronavirus Aid, Relief, and Economic Security (CARES) Act

of 2020. (Doc. No. 663). Defendant seeks compassionate release arguing he faces a heightened

risk of contracting COVID-19 while incarcerated at FCI Butner Low1 and that, due to his pre-

existing medical conditions, he faces a heightened risk of a severe case of COVID-19 if he were

to contract the virus. Having carefully reviewed the Defendant’s motion, exhibits, and all other

relevant portions of the record, the Court will deny his motion as Defendant has not met his burden

to establish that a sentencing reduction is warranted under 18 U.S.C. § 3582(c).

            The Government reports Defendant is fully vaccinated against COVID-19 as of December

19, 2020. (Doc. No. 688 at 1). The CDC reports that vaccinations protect individuals from getting

sick        with   COVID-19,        Facts      about      Vaccination,       CDC       (Apr.      15,    2021),



1
  According to the Bureau of Prison’s (BOP) website, FCI Butner Low currently has zero inmates and two staff with
confirmed active cases of COVID-19. There have been 17 inmate deaths and 1 staff death, while 528 inmates have
recovered and 45 staff have recovered. Additionally, at the Butner complex, 897 staff have been fully inoculated
and 2,516 inmates have been fully inoculated



        Case 5:07-cr-00050-KDB-DSC Document 689 Filed 08/23/21 Page 1 of 3
www.cdc.gov/coronavirus/2019-ncov/vaccines/facts.html, and          may prevent individuals from

“getting seriously ill” even if they do contract the virus, Benefits of Getting Vaccinated, CDC (Apr.

12, 2021), www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html. The CDC also

notes that vaccines currently available in the United States have been shown to be “highly

effective” at preventing COVID-19.

       The vaccine addresses Defendant’s concerns about contracting COVID-19 and his

purported risk of severe illness should he contract the virus. Because Defendant’s vaccination

significantly mitigates the risk of contracting COVID-19, Defendant cannot establish an

“extraordinary and compelling” reason for compassionate release based on his concerns about

contracting the virus.

       In response to the COVID-19 pandemic, the President signed the CARES Act into law on

March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2) of the Act gives the

Director of the BOP authority to lengthen the maximum amount of time a prisoner may be placed

in home confinement under 18 U.S.C. § 3624(c)(2) during the covered emergency period, if the

Attorney General finds that emergency conditions will materially affect the functioning of the

BOP. On April 3, 2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates for home

confinement. However, nothing in the CARES Act gives the Court a role in determining those

candidates. See United States v. Caudle, 740 F. App’x 364, 365 (4th Cir. 2018) (district court

lacks authority to govern designation of prisoners under § 3624(c)(2)).

       There is no general constitutional right to appointed counsel in post-conviction

proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); United States v. Williamson,

706 F.3d 405, 416 (4th Cir. 2013). The Court has discretion to appoint counsel in proceedings




      Case 5:07-cr-00050-KDB-DSC Document 689 Filed 08/23/21 Page 2 of 3
under 18 U.S.C. § 3582(c) if the interests of justice so require. See United States v. Legree, 205

F.3d 724, 730 (4th Cir. 2000); see also United States v. Reed, 482 F. App’x 785, 786 (4th Cir.

2012); cf. 18 U.S.C. § 3006A (providing the interests of justice standard for appointment of

counsel in similar post-conviction proceedings). Defendant has not established that the interests

of justice require appointment of counsel in these circumstances at this time.

       IT IS THEREFORE ORDERED that Defendant’s motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A), (Doc. No. 663), is DENIED.

       SO ORDERED.



                                  Signed: August 20, 2021




      Case 5:07-cr-00050-KDB-DSC Document 689 Filed 08/23/21 Page 3 of 3
